179 S.W.3d 373 (2005)
Tony L. WHITE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 64665.
Missouri Court of Appeals, Western District.
December 6, 2005.
Susan Lynn Hogan, Appellate Defender Office, Kansas City, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Evan J. Buchheim, Office of Attorney General, Jefferson City, for Respondent.
Before PAUL M. SPINDEN, Presiding Judge, VICTOR C. HOWARD, Judge, and RONALD R. HOLLIGER, Judge.

ORDER
Tony White appeals the motion court's denial, after evidentiary hearing, of his 24.035 motion for post-conviction relief. We have reviewed the briefs of the parties and the record, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. Affirmed. Rule 84.16(b)